REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 5/9/2022.

Allowable Subject Matter
Claims 1, 5-8, 10 and 13--15 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 8, the closest prior art are US 20190072454 of Lee et al, “Transforming Gaussian Beams into Uniform, Rectangular Intensity Distributions” of Latimer (PHOTONICS/OPTICS, JANUARY 1, 2012 ) and US 20140118743 of Kao et al.

Regarding Claims 1 and 8, Lee teaches a detection light source module, comprising: a light emitting component, adapted to provide a light beam; a light shape adjusting component, located on a transmission path of the light beam and adapted to adjust a light shape of the light beam, wherein the light beam forms a strip lighting region through the light shape adjusting component, the strip lighting region comprises a plurality of sub-lighting regions that are of the same size and do not overlap each other; the strip lighting region is of a first length in a first direction and of a second length in a second direction, the second length is greater than the first length, and a single band pass filter, located on the transmission path of the light beam and located between the light emitting component and the light shape adjusting component. 
Latimer teaches a beam shaper, wherein the strip lighting region is of a first length in a first direction and of a second length in a second direction, the second length is greater than the first length; wherein the light shape adjusting component comprises a light incidence surface, a side surface, and a light emergence surface, the side surface connects the light incidence surface and the light emergence surface, the light incidence surface protrudes toward the light emitting component, a projection of a first curve formed by connecting the light incidence surface and the side surface on a first reference plane is a first contour line, a normal vector of the first reference plane is parallel to the first direction, and the first contour line protrudes toward the light emitting component; wherein the first contour line comprises a first curved line segment and two second curved line segments, the first curved line segment connects the two second curved line segments, the first curved line segment is a circular arc line segment. 
Kao teaches an optical measuring apparatus, wherein a frame, comprising a plurality of sleeve structures for accommodating a plurality of objects to be detected, wherein a surface, facing the detection light source module, of each of the sleeve structures is provided with an opening, and each of the openings exposes each of the objects to be detected and corresponds to each of the sub-lighting regions, such that at least a portion of the object to be detected accommodated in each of the sleeve structures is located in each of the sub-lighting regions.

But none of them teaches that wherein the two second curved line segments are parabolic line segments.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a detection light source module/device further comprising:
wherein the two second curved line segments are parabolic line segments,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 5-7 are also allowed due to their dependence on claim 1.
Claims 10 and 13-15 are also allowed due to their dependence on claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872